Exhibit 10.23

Human Resources Manual

 

Policy No:

  E-9   Revised December 31, 2007

Subject:

  Supplemental Severance Pay Plan
and Summary Plan Description for
Exempt Employees   Originally Effective: October 1, 2004

 

 

 

1.0 PURPOSE

To provide certain enhanced severance benefits to certain US employees of NATCO
Group Inc. and its US subsidiaries and affiliates (collectively, “NATCO”) and
other employees of NATCO located in the US who involuntarily lose their
positions with NATCO under severance qualifying conditions. The terms of this
Plan are intended to supplement NATCO’s existing severance pay plan that is
applicable to all employees, Policy No. E-6 in the NATCO Human Resources Manual
(the “Basic Plan”). The severance payments and benefits provided for under this
Plan and, if applicable, the Basic Plan are separate and apart from and, to the
extent they are actually paid, will be in lieu of any payment under any policy
or plan of the Company or any of its affiliates regarding severance payments
generally. This document is intended to serve as both the official plan document
and the summary plan description, as required under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).

 

2.0 ELIGIBILITY

 

2.1 General Eligibility. An employee may be eligible for benefits under NATCO’s
Supplemental Severance Pay Plan (the “Plan”) if he or she is:

 

  a. Employed at one of NATCO’s domestic (U.S.) facilities or a US employee on
an international assignment, but who is not in any case a field employee of
Total Engineering Services Team, Inc. or any of its subsidiaries; and

 

  b. A regular full-time, exempt, salaried employee (as described in
Section 3.1); and

 

  c. His or her employment is involuntarily terminated; and

 

  d. His or her termination of employment is due to a change in operations, a
facility relocation or closing, or a reduction for other economic reasons, and
the employee does not refuse or otherwise fail to accept another position that
may be available with the facility/NATCO; or

 

  e. His or her termination of employment is the result of a sale or merger of
all or part of NATCO’s business or assets, merger acquisition or other form of
corporate reorganization and the employee is not offered a position by the
acquiring or resulting company.

 

  f. If an employee resigns, abandons his or her job, fails to return from an
approved leave of absence, initiates termination on any similar basis, or does
not satisfy the criteria set forth in sections 2a – 2e of this Plan, the
employee will be ineligible for severance payments and benefits under the Plan.
In addition, employees will be ineligible for severance payments and benefits
under the Plan if they are terminated for misconduct, unsatisfactory
performance, breach of duties or otherwise for cause, which shall be determined
solely at NATCO’s discretion.



--------------------------------------------------------------------------------

2.2 Eligibility for Plan Benefits. An employee who meets the general eligibility
requirements of this Plan will be eligible for benefits only if the employee
receives written notification from NATCO of his or her eligibility to
participate. To receive benefits under this Plan, employees will be required to
sign a waiver and release of all labor and employment related claims against
NATCO, its subsidiaries and affiliated entities, and its and their officers,
directors, employees and benefit plans, in a form prepared by NATCO at the time
of termination. The deadline for returning the signed waiver and release is 21
days from the date it is provided by NATCO or 45 days in the case of a
termination of a group or class of employees.

 

3.0 BENEFITS

The amount of severance payments will be based on the base salary, exclusive of
overtime, shift differentials, bonus, commissions, etc. of the employee at the
time of termination notification. Any performance or merit reviews that are
pending or in process shall not affect the amount of any employee’s severance
payments. In addition, the severance payments and benefits paid or provided
under this Plan shall be inclusive of any termination notice pay an employee may
be eligible to receive under the federal Workers Adjustment Retraining and
Notification Act or any applicable state or local plant closing laws. Severance
payments and benefits will not be paid or provided under this Plan to any
employee or officer of NATCO who receives payment of severance or change in
control benefits under any other agreement or arrangement with NATCO or to any
foreign employee on assignment in the US who would otherwise be entitled to
statutory severance or redundancy payments under applicable foreign law.

 

3.1 Regular Full-Time, Exempt Salaried Employees. All regular full-time, exempt
salaried employees who have completed a minimum of six months employment from
their most recent date of hire (anniversary) will be entitled to severance pay
and benefits as described in Section 3.4 of this Plan. For purposes of this
Section 3.1, a “regular full-time employee” is an individual who is classified
by NATCO as a regular employee normally scheduled to work at least 30 hours each
week, and an “exempt salaried” employee is an individual who is classified by
NATCO as exempt under the Fair Labor Standards Act.

If NATCO rehires an employee, his or her service time prior to his or her most
recent rehire date will not be counted in computation of severance payments
under this Plan.

 

3.2 Part-Time and Temporary Employees; Other Contingent Workers. No severance
payments or benefits will be granted under this Plan to any individuals who are
characterized by NATCO as non-salaried or non-exempt or part-time or temporary
employees, independent contractors, interns, cooperative or student employees,
leased employees, or other similar category, even if that characterization is
later changed.

 

3.3 Benefit Offset. An employee’s severance payments under this Plan may be
reduced, at the discretion of the Plan Administrator, by any amounts the
employee may owe NATCO (e.g., salary advances, vacation advances, unreconciled
expenses, etc.).

 

2



--------------------------------------------------------------------------------

3.4 Enhanced Severance Payments.

 

  a) In lieu of the severance otherwise payable under the Basic Plan, duly
elected officers of NATCO not having other agreements to receive individual
severance shall receive severance pay in a total amount equal to 12 months base
salary at the date of termination plus reimbursement of any premiums paid by the
former officer for continuation coverage under NATCO’s medical benefits plan
pursuant to the Consolidated Omnibus Budget Reconciliation Act (COBRA) payments,
for the former officer and his eligible dependents who were enrolled in the
medical plan at time of his or her termination for up to 12 months following the
date of termination less the cost of such coverage at active employee rates.

 

  b) Exempt salaried employees who are not covered by individual severance
arrangements shall receive severance pay in a total amount equal to two weeks of
base salary for each $10,000 of annual base salary plus the amount of any
severance payable under the Basic Plan, with the total aggregate severance
benefits payable under this Plan and the Basic Plan limited to a maximum amount
of 36 weeks of base salary.

 

3.5 Release. An eligible employee shall be entitled to the severance pay set
forth in Section 3.4 hereof, only if he or she returns and does not revoke a
completed and executed general release to the Company in the form attached to
this Plan within the time period specified in Section 2.2.

 

4.0 VACATION PAYMENT

Employees entitled to vacation at the time of termination will be compensated
under the terms of Vacation Policy D-2.

 

5.0 NOTICE PAY

As much notice of termination as is consistent with business conditions will be
provided to each terminating employee. Employees will be entitled to up two
week’s notice or pay in lieu of notice as appropriate and determined by business
conditions and the Plan Administrator.

 

6.0 METHOD AND TIME OF PAYMENT

The Plan Administrator will determine how benefits will be paid in its sole
discretion. Employees entitled to severance pay under this Plan will receive
their severance pay in either one lump sum payment or in installments coincident
with their former employer’s then-current payroll cycle. The employee’s lump sum
payment will be made, or his or her installment payments will begin, as
applicable, on the first regular pay date of his or her former employer that
occurs on or after the date that is 30 days following the date the employee was
terminated (or 60 days following the termination date in the event the
termination is a termination event affecting a group or class of employees),
provided that the employee executes and does not revoke his waiver and release
and complies with the other terms and conditions of this Plan.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event will severance payments under this
Plan or the Basic Plan be paid after the date that is 2 1/2 months after the end
of the calendar year in which the employee’s employment was terminated.

Medical coverage may be continued at active employee contribution rates through
the month following the month in which termination occurred, with deductions
made from either the lump sum or payroll cycle; however, duly elected officers
are eligible for reimbursements for medical coverage costs in amounts described
and for the time provided in Section 3.4(a). The period of group health
insurance continuation provided as described above will be applied against an
employee’s entitlements under COBRA. (You may contact NATCO’s Human Resources
Department in Houston for details.) The difference between the COBRA rate for
the medical coverage that is continued and the active employee rate will be
taxable to the employee for federal income and payroll tax purposes. Employees
enrolled in NATCO’s other various benefit plans will be entitled to coverage as
described within each such plan’s document.

 

7.0 SOURCE OF BENEFITS

NATCO will pay all benefits under this Plan from its general assets.

 

8.0 COMPLIANCE WITH INTERNAL REVENUE CODE SECTION 409A

Notwithstanding anything to the contrary under the Plan, if any payment of
separation payments or provision of medical continuation coverage under the Plan
would be subject to additional taxes and interest under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) because the timing of
such payments and/or provision of such coverage is not delayed for the first six
months following an employee’s termination of employment with the Company, then
(1) any such payments will be accumulated and paid in a single lump sum payment,
without interest, beginning on the first business day that is six months
following termination of employment and (2) the provision of such coverage will
not be delayed but the employee will pay NATCO the fair market value of the cost
of such benefits and NATCO will reimburse the employee for such cost on the
first business day following the expiration of such six month period. NATCO’s
determination of its “specified employees” for purposes of application of this
delay provision will be binding upon all eligible employees and may be made in
accordance with any of the methods that are permitted under the regulations
issued under Section 409A of the Code.

Under the Plan, a termination of employment will have the same meaning as a
“separation from service” under Section 409A of the Code and the regulations
thereunder. For example, if an eligible employee will be providing significant
post-termination consulting services to the NATCO, his termination of employment
may not be considered to occur for purposes of the Plan until the consulting
arrangement ends.

For purposes of Section 409A, each installment payment and benefit to which a
former employee may be entitled will be considered a separate payment within the
meaning of the regulations under Section 409A.

 

9.0 CLAIMS PROCEDURES

All claims concerning eligibility, participation, benefits, or other aspects of
this Plan must be submitted in writing to the Plan Administrator, who may
delegate the authority for review of the claims to a Plan Committee.

If a claim for benefits under this Plan is denied under the terms and conditions
of this Plan, the Plan Administrator must respond to the claimant within a
reasonable period of time, but no more than 90

 

4



--------------------------------------------------------------------------------

days from the date the claim was filed unless special circumstances require an
extension of time of up to 90 days. If such an extension is required, the Plan
Administrator will notifying the claimant in writing, indicating the special
circumstances.

If the Plan Administrator denies all or part of the claim, the Plan
Administrator shall provide a written or electronic notice of denial to the
claimant, to include (1) the specific reason or reasons for the adverse
determination; (2) reference to the specific Plan provisions on which the
determination is based; (3) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and (4) a description of the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review (as
described below).

If the claimant wishes to appeal a denied claim, he or she must do so within 60
days of the Plan Administrator’s written or electronic denial, otherwise the
claimant shall be deemed to have waived his or right to a review. In preparation
for a review, the claimant may submit all relevant documentation and comments to
the Plan Administrator for consideration by the appeals committee. The claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, documents, records and other information relevant to
the claimant’s claim for benefits. The review will take into account all
comments, documents, records and other information submitted by the claimant
relating to the claim, regardless of whether such information was submitted or
considered in the initial benefit determination.

The appeals committee will make a final, written determination of the claimant’s
eligibility for benefits within a reasonable period of time but not later than
sixty (60) days of receipt of the request for review (or within one hundred
twenty (120) days after such receipt if special circumstances require an
extension of time for processing the appeal and the Plan Administrator notifies
the claimant of such an extension and describes the special circumstances). In
the event that the appeals committee confirms the denial of the claim, in whole
or in part, the written notice will set forth, in a manner calculated to be
understood by the claimant, (i) the specific reason(s) for upholding the denial,
(ii) specific reference to the Plan provision(s) on which the denial is based,
(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the employee’s claim for benefits (as defined
under ERISA), and (iv) a statement of the claimant’s right to bring an action
under ERISA Section 502(a).

The Plan Administrator and the appeals committee shall have the discretion to
make any findings of fact needed in the administration of the Plan, and will
have the discretion to interpret or construe ambiguous, unclear, or implied (but
omitted) terms in any fashion that they deem appropriate in their sole judgment.
The Plan Administrator’s decisions and actions shall be final and binding,
unless there is a timely appeal of a decision or action, in which case, the
appeals committee’s decision or action shall be final and binding.

Pursuant to the terms of this Plan and applicable law, no legal action for
benefits under the Plan shall be brought until this claims procedure has been
exhausted.

 

10.0 AMENDMENT OR TERMINATION OF THE PLAN

NATCO reserves the right to amend, modify, revoke, suspend or terminate the Plan
or any policies or procedures adopted under the Plan at any time in its sole
discretion, with or without advance notice. Circumstances under which this Plan
may be amended or terminated include, for example, changes in applicable law, a
determination by NATCO that the Plan is no longer suitable or a change in
Natco’s or its employees ‘circumstances, whether financial or otherwise, occurs.

 

5



--------------------------------------------------------------------------------

11.0 YOUR RIGHTS UNDER ERISA

As a participant in this Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). ERISA provides that all Plan participants shall be entitled
to:

Receive Information About Your Plan and Benefits

 

•  

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series) filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefit Security Administration.

 

•  

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies.

 

•  

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare (severance) benefit is denied or ignored, in whole
or in part, you have a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan and do not receive them within thirty (30) days, you may file suit
in a Federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If it should happen that the Plan fiduciaries misuse the Plan’s money (if
any) or if you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds that your claim or lawsuit is frivolous.

 

6



--------------------------------------------------------------------------------

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefit Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefit Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

 

12.0 GENERAL INFORMATION

 

12.1 The Plan is sponsored by National Tank Company, 11210 Equity Drive, Ste.
100, Houston, TX 77041, (713) 849-7500.

 

12.2 Plan Administrator. National Tank Company’s Director of Human Resources is
the administrator of the Plan who is appointed by the President of National Tank
Company. The administrator of the Plan makes the rules and regulations necessary
to administer the Plan. The administrator of the Plan shall have the
responsibility and discretionary authority to interpret the terms of this Plan,
to determine eligibility for benefits, and to determine the amount of such
benefits. The interpretations and determinations of the administrator of the
Plan shall be final and binding, unless determined by a court of competent
jurisdiction to be arbitrary and capricious. Contact information for the Plan
Administrator is set forth in Section 12.4 below.

 

12.3 Type of Plan. The Plan is an unfunded welfare benefit severance pay plan.

 

12.4 Agent for Legal Process. NATCO’s General Counsel is the agent for service
of legal process with respect to the Plan. Any communications should be sent to:

General Counsel

National Tank Company

11210 Equity Drive, Suite 100

Houston, Texas 77041

Legal process may also be served on the administrator of the Plan at:

Vice President of Human Resources

Severance Plan Administration

National Tank Company

11210 Equity Drive, Suite 100

Houston, Texas 77041

(713) 849-7500

 

12.5 Plan Year. The records of the Plan are kept on a calendar year basis.

 

12.6 Identification Number. Eligible employees who have a need to discuss the
Plan with a federal government agency, may need the following numbers:

Plan Number 503

Employer ID# -13-2571945

 

7



--------------------------------------------------------------------------------

Exhibit A

General Release

                         (“Releasor”), for good and valuable consideration paid
by                          (“NATCO”), the receipt and sufficiency of which is
acknowledged, agrees to release, compromise, acquit, and discharge NATCO and its
affiliates, parent, and subsidiaries, predecessors, successors and assigns, and
each of their respective agents, directors, employees, officers, representatives
and employee benefit plans from all causes of action, claims, damages, demands,
liabilities, losses, and suits of every type and character (“Claims”) arising
out of or related in any way to Releasor’s employment with and dismissal by
NATCO including, but not limited to, any Claims allegedly arising out of Title
VII of the Civil Rights Act, as amended, the Texas Labor Code and the Americans
with Disabilities Act, any other federal, state or local fair employment,
discrimination and wage and hour laws, and Claims arising under any other
federal, state or local law, including but not limited to common law claims
relating to breach of contract, wrongful or constructive discharge, violation of
public policy and common law tort. This release excludes any claims for medical
or income replacement benefits for work-related injuries currently pending or
permitted by law and further excludes any accrued and vested pension or
unemployment compensation benefits to which Releasor may be otherwise entitled.

THIS RELEASE ALSO SPECIFICALLY WAIVES ALL RELEASOR’S RIGHTS AND CLAIMS ARISING
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C. §621 et seq.),
AS AMENDED, AND THE OLDER WORKER’S BENEFIT PROTECTION ACT, AS AMENDED. It is
understood that Releasor is not waiving any rights or claims under the Age
Discrimination in Employment Act of 1967, as amended, that may arise after this
Release is executed. It is understood that Releasor can waive rights or claims
only in exchange for consideration that is in addition to anything of value to
which Releasor is already entitled. Releasor understands that he/she has been
given the opportunity to consult with his/her attorney and discuss the contents
of this document and its meaning prior to executing this Release. Releasor
understands that he/she may consider his decision for 21 days before signing
this Release (or 45 days if Releasor was terminated as part of a termination
involving a group or class of employees). Releasor acknowledges that he/she was
offered 21 days (45 days, if applicable) in which to consider this Release. If
Releasor signs this Release prior to the end of the 21-day (45-day, if
applicable) time period, he/she certifies that, in accordance with 29 CFR
§1625.22 (e)(6), he/she knowingly and voluntarily decided to sign this Release
after considering it less than 21 days (45 days, if applicable) and his/her
decision to do so was not induced by NATCO through fraud, misrepresentation, or
a threat to withdraw or alter the offer prior to the expiration of such time
period.

Releasor understands that he/she may revoke this Release at any time within 7
days after he/she signs it and that this Release shall not become effective or
enforceable until the 7-day revocation period has expired. If Releasor wishes to
revoke this Release during the 7 days after signing it, he/she will do so by
sending notice of same to the attention of NATCO’s General Counsel by fax

 

8



--------------------------------------------------------------------------------

(713/849-8977) and certified mail, return receipt requested (c/o National Tank
Company, 11210 Equity Drive, Suite 100, Houston, TX 77041). If after the passage
of the 7-day period Releasor does not intend to revoke this Release, he/she
shall execute and return the attached statement evidencing his/her intent not to
revoke this Release to NATCO’s General Counsel as described above. Releasor
acknowledges and understands that the above-mentioned consideration will not be
paid to him/her unless NATCO receives a properly executed original of the
attached notice evidencing his/her intent not to revoke this Release.

Releasor understands that the consideration for this Release is enhanced
severance being paid under NATCO’s Supplemental Severance Pay Plan (the “Plan”),
in addition to sums paid as current earnings plus accrued but unused vacation
pay. Releasor agrees and acknowledges that the only benefits associated with the
termination of his employment with NATCO and any of its affiliates to which he
or she is entitled are the benefits stated in the Plan and that he is not
entitled to any additional benefits under any other policy, plan or agreement in
connection with my termination, including but not limited to any employment or
severance agreement between me and NATCO and benefits, or any other severance,
retention, bonus or incentive plan of NATCO or any of its affiliates,
shareholders or predecessors (except for benefits under the Plan and any accrued
and vested Company pension plan).

Releasor understands and agrees that the consideration for this Release is a
full compromise and settlement for all Claims, asserted or otherwise, that have
or may have accrued on or before the date of its execution. This Release is not
an admission of any error or liability on the part of NATCO. On the contrary,
any liability on the part of NATCO is expressly denied.

Releasor’s initials following this paragraph evidence his/her understanding and
voluntary waiver of all Claims against NATCO including, but not limited to,
those pursuant to the Age Discrimination in Employment Act and the Older
Worker’s Benefit Protection Act.

Initials:                         

This Release binds not only Releasor in respect to these Claims, but it also
binds his/her spouse, heirs, representatives, and legal assigns and successors.
This Release also applies to any claims brought by any person or agency or class
action under which Releasor may have a right or benefit. Should any provision of
this Release be declared invalid by a court of competent jurisdiction, the
remaining provisions shall remain in full force and effect

 

9



--------------------------------------------------------------------------------

Releasor affirmatively acknowledges that this Release has been read in full, its
terms and conditions are understood, and it is being voluntarily signed, without
coercion or duress. Releasor understands that independent legal counsel should
be consulted prior to signing this Release.

 

 

                 /            /             Releasor            State of  

 

  §      County/Parish of  

 

  §     

SUBSCRIBED AND SWORN TO before me by                                         
this      day of                         .

(    S    E    A    L    )

 

 

      

 

10



--------------------------------------------------------------------------------

Seven-Day Notice

 

TO:

   General Counsel    National Tank Company    11210 Equity Drive, Suite 100   
Houston, TX 77041    Via Fax: 713/849-8977    Original Via Certified Mail,
Return Receipt Requested

I,                         , acknowledge that I have had 7 days in which to
consider my consent and agreement to this Release and I have elected (please
initial the appropriate blank):

             not to revoke the Release.

             to revoke the Release.

 

 

                 /            /             State of  

 

  §      County/Parish of  

 

  §     

SUBSCRIBED AND SWORN TO before me by                                         
this      day of                         .

(    S    E    A    L    )

 

 

      

 

11